Citation Nr: 1138897	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from May 1966 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The  issue of entitlement to service connection for a respiratory disorder to include as due to exposure to Agent Orange has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks a TDIU.  He claims that he is unable to work due to his service connected disabilities as well as due to the medication that he must take for the pain related to service connected disabilities.  He was last examined in June 2005, over six years ago.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's service connected disorders and to determine his employability.  

At the time of the last VA examination, the examiner stated that the Veteran "would appear to be capable of gainful employment commensurate with his education/training and within his functional limitations".  No further explanation was provided.  This opinion is not adequate as it is speculative and no rationale was provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition since the examination, the Veteran's low back disorder was awarded a higher rating and the Veteran has also contended that the medication he must take for his disorders makes him unemployable as well.  This was not addressed by the examiner.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to ascertain the impact of all of his service-connected disabilities on his employability.  The claims file should be reviewed and that review should be reflected in the examination report(s).  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should also evaluate and discuss the impact on the prescribed medication that the Veteran takes on his employability.  The examiner should opine whether the Veteran's service-connected disabilities (a low back disorder, a left knee disability, bilateral hearing loss, tinnitus and hemorrhoids) without consideration of nonservice-connected disabilities, render him unable to secure of follow substantially gainful occupation.  The rationale for any opinion must be provided.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



